Case 2:21-mc-00043-DMG-MRW Document 21 Filed 03/19/21 Page1of2 Page ID #:239

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. Misc. 21-43 DMG (MRWx) Date March 19, 2021
Title United States v. SpaceX
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper ZoomGov 3/18/2021
Deputy Clerk Court Reporter / Recorder
Attorneys for Petitioner: Attorneys for Respondent:
Lisa Sandoval Charles Connolly
Sejal Jhaveri James Tysse
. Jessica R
Proceedings: ORDER RE: CASE STATUS ssewa®
1. The Court conducted another video hearing with the parties this week

regarding the fully-briefed application. During the hearing, the Court offered the
government the opportunity to meet in camera and outside the presence of SpaceX to
discuss the initiation of its investigations into the company. Notably, SpaceX did not
object to the proposal, and candidly suggested that this procedure might moot many of its
articulated challenges to the subpoena.

2. The Court subsequently received a letter from the government’s lawyers
declining the in camera offer. The government stated that such a confidential disclosure is
“not necessary nor required” in the action.!

3. They're right — it’s not. I never said it was. Rather, the offer was intended to
expedite the Court’s consideration of the matter and resolve aspects of the dispute without
expending judicial resources unnecessarily. Fed. R. Civ. P. 1 (federal court procedures
should be used “to secure the just, speedy, and inexpensive determination of every
action”).

4. So, instead of going that route, the Court will rule on the government’s
application based solely on the closed briefing and the discussion at our recent hearing.
To the extent that the Court is required to exercise its discretion or make factual
conclusions regarding the matter, McLane v. EEOC, —-U.S.__, 187 S. Ct. 1159, 1165

 

1 The government’s letter cited administrative decisions for the proposition that this
information need not be provided to the subject of an investigation. That principle is not
particularly relevant to the Court’s inquiry, as SpaceX would not have been a participant in the
discussion.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:21-mc-00043-DMG-MRW Document 21 Filed 03/19/21 Page 2of2 Page ID #:240

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. Misc. 21-43 DMG (MRWx) Date March 19, 2021

 

 

Title United States v. SpaceX

 

(2017); EEOC v. McLane, 857 F.3d 813, 816 (9th Cir. 2017) (same action on remand), it
will do so without the government augmenting the Court’s knowledge as offered.

5. No further proceedings will be scheduled nor will additional briefing be
received.

: 20
Initials of Preparer: vp

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
